Citation Nr: 0823571	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In October 2006, the Board denied the 
claim.  The veteran appealed.  In November 2007, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion to remand the case.
 

FINDINGS OF FACT

1.  The veteran's claim of a 50 year history of tinnitus is 
not credible.

2.  The most credible evidence dates the onset of tinnitus as 
more than 20 years after separation from active duty.

3.  There is no medical evidence showing that tinnitus was 
demonstrated in service, or that it is otherwise related to 
service.


CONCLUSION OF LAW

Tinnitus was neither incurred or aggravated during active 
duty, nor is it caused or aggravated by a service connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
tinnitus.  The RO denied service connection because it found 
that it was not likely that the veteran's tinnitus was either 
related to military service or secondary to any service-
connected hearing loss.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted where 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In January 1996, the RO informed the veteran that it had 
contacted the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in an unsuccessful effort to obtain his 
service medical records.  Evidence of record shows that NPRC 
undertook an exhaustive attempt to locate any records that 
might exist, and that further such efforts would have been 
futile.  See RO Administrative Decision dated in February 
1996.  A July 1995 VA request for information includes a 
notation suggesting that the unavailability of the veteran's 
service medical records may be fire-related.  The Board notes 
that numerous records, including service medical records, 
were damaged or completely destroyed by a fire that occurred 
in July 1973 at the NPRC.  The veteran's February 1956 
separation examination report, however, was located and 
associated with the record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in cases such as this, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
will comply with this heightened obligation in addressing the 
veteran's claim.

Service connection is in effect for bilateral hearing loss.  

The February 1956 separation medical examination does not 
document any complaints or findings pertaining to tinnitus.  

In October 2003, the veteran signed a form stating that 
tinnitus began 20 years ago, and that it was constant in its 
character.  This form described tinnitus as "noise in the 
ears such as ringing, buzzing, roaring, clicking, hissing, 
cricket sound, etc."  Later that day the veteran was seen 
for a VA audiological examination.  He reported a history of 
in-service exposure to artillery fire and explosions.  Post 
service he reported working as a science teacher as well as 
at Iowa Beef Processors.  The veteran informed the examiner 
that he had suffered from tinnitus for 20 years.  Following a 
physical examination the examiner opined that, "given the 
report that tinnitus began approximately 20 years ago, more 
than 20 years after Military service, it is unlikely that 
tinnitus is related to Military noise exposure, or is 
secondary to any possible service connected hearing loss.  

In June 2004, the veteran signed a form stating that tinnitus 
began 50 years ago, and that it was constant in its 
character.  This form described tinnitus as "noise in the 
ears such as ringing, buzzing, roaring, clicking, hissing, 
cricket sound, etc."  Later that day the appellant was 
provided a VA examination.  The examiner noted the veteran's 
claim that tinnitus began 50 years ago vice the earlier 
report that it began 20 years ago, and opined that this 
report was questionable in light of the earlier response.  
The examiner opined that it remained unlikely that tinnitus 
was related to military noise exposure, and that it was not 
secondary to hearing loss.

In this case the two examiners who addressed the etiology of 
the veteran's tinnitus explicitly stated that it was unlikely 
that the disorder was either related to military noise 
exposure or secondary to his service-connected hearing loss.  
While the veteran is competent to state that he has tinnitus, 
the competency of these examiners to diagnose the onset of 
tinnitus exceeds that of the appellant in light of their 
training and expertise  in the field of audiology.

Further, given the fact that prior to both the October 2003 
and the June 2004 VA examinations the appellant completed a 
form detailing the history of his tinnitus, it was well 
within the examiner's competence in taking the appellant's 
audiological history to note the varied answers to the exact 
same question, and to consider that difference before 
offering an opinion concerning the etiology of the 
appellant's tinnitus.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  Here, the 
Board finds the appellant's inconsistent statements to so 
damage his credibility as to require the denial of this 
claim.  In this regard both the October 2003 and June 2004 
forms were signed by the appellant.  Both forms described 
tinnitus as "noise in the ears such as ringing, buzzing, 
roaring, clicking, hissing, cricket sound, etc."  Hence, the 
veteran was fully informed of the nature of tinnitus in 
October 2003.  Thus, the Board finds the appellant's October 
2003 report that his disorder began twenty years after 
service to be of greater credibility than the benefit seeking 
behavior exhibited in June 2004 following the January 2004 
rating decision which denied entitlement to service 
connection for tinnitus.  Simply put, the Board does not 
accept the appellant's June 2004 claim that he did not know 
what condition he had when he provided his October 2003 
answer.

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for tinnitus.  As 
such, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.

With respect to any claim of entitlement to service 
connection on a secondary basis, the record includes two 
audiological opinions each stating that it would be unlikely 
that such a late onset of tinnitus could be attributed to the 
veteran's hearing loss.  These opinions are not contradicted 
by any medical evidence.  The Court has stated that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Given this evidentiary picture, 
the evidence overwhelmingly preponderates against finding 
that tinnitus is proximately due to or the result of an 
already service-connected disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, now codified at 38 U.S.C.A. § 5102 (West 2002 
and Supp. 2007), VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim.  Hence, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All efforts to secure 
the appellant's service medical records have been exhausted, 
the veteran has been afforded multiple VA examinations, and 
there is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


